Citation Nr: 1543683	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14 16-055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the period prior to February 10, 2014 for a low back strain.

2.  Entitlement to a rating in excess of 40 percent for the period since February 10, 2014 for a low back strain.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from October 1987 to April 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2011 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In the September 2011 rating decision, the RO continued the 20 percent evaluation currently assigned for a low back strain.  

In the March 2014 rating decision, the RO increased the Veteran's evaluation for a low back strain to 40 percent, effective February 10, 2014, the date of medical evidence showing worsening.  The Board notes that since the increase to 40 percent did not constitute a full grant of the benefits sought, the issue of entitlement to a rating in excess of 40 percent for the period since February 10, 2014 remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  For the period prior to February 10, 2014, the Veteran's low back strain was not manifested by forward flexion of the thoracolumbar spine to 30 degrees, favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes resulting in doctor-prescribed bed rest and treatment by a physical with a duration of 4 weeks or more during any 12 month period.

2.  For the period since February 10, 2014, the Veteran's low back strain has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for the period prior to February 10, 2014 for a low back strain have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Codes 5237 - 5243 (2015).

2.  The criteria for an evaluation in excess of 40 percent for the period since February 10, 2014 for a low back strain have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Codes 5237- 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in a March 2011 letter, prior to the date of the issuance of the appealed September 2011 and March 2014 rating decisions.  This letter explained what information and evidence was needed to substantiate a claim for service connection and increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Pertinent medical evidence associated with the claims file consists of private treatment records, service, VA treatment records, and the reports of March 2011 and February 2014 VA examinations.

The VA examination reports reflect that the March 2011 and February 2014 examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the March 2011 and February 2014 VA examination reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of back pain and hip pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The Veteran filed an increased rating claim for his service-connected low back strain that was received by VA on March 2, 2011.

The Veteran's low back strain is currently rated as 20 percent disabling for the period prior to February 10, 2014 and 40 percent disabling for the period since February 10, 2014 under Diagnostic Codes 5237.  

The most recent amendment to 38 C.F.R. § 4.71a  changed the Diagnostic Codes for spine disorders to 5235 to 5243, and spine disorders are rated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a rating of 10 percent is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Also, the current schedular rating criteria instructs to evaluate intervertebral disc syndrome (IVDS or degenerative disc disease) either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part):  a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 




Factual Background and Analysis

An August 2010 private treatment report noted that the Veteran had a constant low back pain that seemed to have worsened with time.  It fluctuated between 4 and 9 on the pain scale and at times he could have pain with coughing and sneezing depending on the activity.  Since his initial injury in service, the Veteran has had intermittent pain with exacerbations with activities of daily living.  He was a driver with UPS which involved bending and lifting which irritated his condition.  His pain was aggravated during and after exercise, with walking, standing and sitting.  Previous x-rays showed mild arthritis in the lumbar spine but no fracture or active bone disease.  He took over the counter medication to help deal with the pain.  There was pain with flexion, extension, and right lateral bending.  The assessment was back pain with lumbar, pelvic and sacral segmental dysfunction.

A January 2011 MRI report demonstrated small central disc protrusion at L5-S1 and various degrees of foraminal stenosis at L3-L4 and L4-L5.

The Veteran underwent a VA examination in March 2011.  The Veteran reported that he still had pain in his back which had worsened since his last examination in 2008.  He could no longer take ibuprofen for relief and his pain was rated as a 6 on a good day and as bad as a 10 on a bad day if he did physical work such as yard work which could "put him in bed".  He was a driver for UPS and did not do loading and unloading of the boxes.  The Veteran felt that his pain in his mid to low back sometimes went down to his right lower extremity to his buttock.  He felt that he had incapacitating episodes about once per month but these did not require bedrest prescribed by a physician or treatment by a physician.  He took extra strength Tylenol as needed.  He did not report flare-ups.  The pain could be accompanied by a lot of stiffness, fatigue, spasms, weakness or decreased motion but he denied paresthesias, leg or foot weakness or incontinence.  He walked unaided and was not unsteady.  He did not have a history of falls.  He did not use a cane but used a back brace when he knew that he would be doing a lot of lifting.  He could walk for about 20 minutes or 1 mile.  On examination, he could toe and heel walk without difficulty.  His back was nontender.  Significant muscle spasms were not appreciated on inspection.  Strength was 5/5 in the lower extremities and sensation was intact.  Flexion was from 0 to 85 degrees with pain starting at about 45 degrees.  Extension was from 0 to 26 degrees.  Lateral flexion was from 0 to 34 degrees.  Right lateral flexion was from 0 to 30 degrees.   Bilateral later rotation was from 0 to 30 degrees or more.  There were no witnessed flare-ups of pain, fatigue, weakness, incoordination or lack of endurance with 3 repetitions of motion on examination.  The diagnosis was chronic mechanical low back strain.  X-rays showed the suggestion of spasm as there was straightening of lumbar lordosis. 

In June 2011, a VA examiner opined that it was less likely than not that the Veteran's degenerative changes of his lumbar spine were related to his service. 

The Veteran underwent a VA examination in February 2014.  The examiner noted that the Veteran had been diagnosed with a lumbosacral strain and degenerative arthritis of the spine.  The Veteran reported current symptoms of right low back that was severe.  He also had radiation of pain and tingling to the proximal right lower extremity.  He took occasional Aleve and used ice and heat.  He reported flare-ups daily for hours that depended on the activity.  During flare-ups, he needed to change positions.  Forward flexion was from 0 to 30 degrees with objective evidence of painful motion beginning at 30 degrees.  Extension was from 0 to 10 degrees with objective evidence of painful motion beginning at 10 degrees.  Right lateral flexion was from 0 to 20 degrees with objective evidence of painful motion beginning at 10 degrees.  Left lateral flexion was from 0 to 30 degrees or greater with objective evidence of painful motion beginning at 30 degrees or greater.  Right lateral rotation was from 0 to 20 degrees with objective evidence of painful motion beginning at 10 degrees.  Left lateral rotation was from 0 to 30 degrees or greater with objective evidence of painful motion beginning at 30 degrees or greater.  The Veteran was able to perform repetitive use-testing with 3 repetitions.  After repetitive-use testing, forward flexion ended at 30 degrees, extension ended at 10 degrees, right lateral flexion ended at 20 degrees, left lateral flexion ended at 30 degrees or more, right lateral rotation ended at 20 degrees and left lateral rotation ended at 30 degrees or more.  The Veteran did not have any additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  He had functional loss or impairment as he have less movement than normal and pain on movement.  He had right paraspinal tenderness.  He had muscle spasms and guarding of the thoracolumbar spine that resulted in abnormal gait or abnormal spinal contour.  Muscle strength testing was normal and he did not have atrophy.  Reflexes and sensory examination was normal.  Straight leg testing on the right was positive with radiation of pain to the proximal right lower extremity.  The examiner indicated that the Veteran did not have radicular pain or radicular signs or symptoms due to radiculopathy.  He had no other neurologic abnormalities or findings related to a thoracolumbar spine disability.  The Veteran did not have intervertebral disc syndrome.  There was no ankylosis of the spine.  The Veteran regularly used a back brace.  The examiner noted that a 2014 MRI revealed degenerative joint disease and degenerative disc disease.  The Veteran was a truck driver and had low back pain at work.  He missed work a "few" days this past year.  The examiner noted that with flare-ups reported and limited and painful motion at examination, it was as least as likely as not that pain, weakness, fatigability or incoordination could significantly limit functional ability with flare-ups or when the joint/spine is used repeatedly over a period of time.  However, the examiner would have to resort to mere speculation to determine the additional range of motion loss based on flare-ups not observed and no additional loss of range of motion with repetitive use testing at examination.  The examiner also noted that the examination revealed pain with range of motion with right lumbar tenderness and spasm at examination.  Therefore, it was at least as likely as not that the Veteran's service-connected condition caused limited and painful motion at examination and spasm and guarding were related to the strain.

Period prior to February 10, 2014

The Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for the period prior to February 10, 2014 as the Veteran has not met the criteria under the general rating code.

Regarding the orthopedic manifestations, the Board notes that for a 40 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).  Such impairment was simply not documented as forward flexion of his thoracolumbar spine was not limited to 30 degrees or less and the Veteran did not have any type of spinal ankylosis, including in consideration of functional loss due to pain on motion, weakness and fatigability.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 20 percent rating from the period prior to February 10, 2014 properly compensates him for the extent of functional loss resulting from any such symptoms.  Although it was noted on the March 2011 VA examination report that the Veteran exhibited pain on lumbar spine motion and had additional loss of motion due to pain, the functional loss is not equivalent to limitation of flexion to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine to meet the criteria for a 40 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Since flexion had not been limited to 30 degrees or less even after repetitive use; and the Veteran's spine was not ankylosed since he has demonstrated the ability to flex, extend, and laterally flex and rotate, the criteria for a rating in excess of a 20 percent evaluation for the period prior to February 10, 2014 have not been met.  Thus, the Board finds that the current 20 percent evaluation for this period adequately portrays any functional impairment, pain, and weakness that the Veteran experienced as a consequence of use of his low back disability.

While the examiner noted that the Veteran reported that the pain could be accompanied by a lot of stiffness, fatigue, spasms, weakness or decreased motion, the Veteran denied paresthesias, leg or foot weakness or incontinence and he did not report flare-ups.

With no objective evidence that the Veteran meets the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 20 percent as contemplated by the holding in Deluca. 

Thus, the weight of the evidence is against the grant of a disability rating in excess of 20 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2015).  

Regarding an evaluation in excess of 20 percent based on incapacitating episodes, the Board notes that under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 40 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

As noted on his VA examination in March 2011, the Veteran felt that he had incapacitating episodes about once per month.  However, the examiner specifically noted that these did not require bedrest prescribed by a physician or treatment by a physician.  
.
Accordingly, the provisions for evaluating intervertebral disc syndrome are also not for application for the Veteran's service-connected lumbar spine disability for this period because the evidence of record did not document incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015). 

Furthermore, although he reported some pain radiating into his right extremity down the buttocks, the VA examiner noted that he walked unaided and was not unsteady.  He did not have a history of falls, did not use a cane, and he could toe and heel walk without difficulty.  Strength was 5/5 in the lower extremities and sensation was intact.  In light of these findings, the Board concludes that the preponderance of the evidence is against granting a separate rating or ratings based on neurological impairment in a lower extremity.

In sum, an evaluation in excess of 20 percent rating for a lumbosacral strain for the period prior to February 10, 2014 is not warranted.  




Period Since February 10, 2014

Considering the pertinent evidence, the Board finds that a rating greater than 40 percent for the Veteran's low back disability is not warranted for the period since February 10, 2014.

The Board notes that in order to assign a higher rating in excess of 40 percent based on limitation of motion, the record must establish that ankylosis is present.  In this regard, the evidence simply does not show any ankylosis of the lumbar spine.  The February 2014 VA examiner specifically indicated that the Veteran does not have ankylosis.  Moreover, the aforementioned range of motion findings do not demonstrate that the joint was immobile or fixed in place.  The Board notes again that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990).  As the Veteran has not been noted to have ankylosis of the spine at any time, the Board finds that a rating in excess of 40 percent under the General Rating Formula is not warranted.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an evaluation in excess of 40 percent for the Veteran's service-connected low back disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  In this regard, the VA examiner found objective evidence of pain on range of motion; however, the examiner did not find additional limitation of motion after multiple repetitions of range of motion which would warrant a 40 percent evaluation.  

The February 2014 VA examination report have also noted that the Veteran's back problems severely affected or prevented some of his daily activities as the Veteran regularly used a back brace and he had muscle spasms and guarding of the thoracolumbar spine that resulted in abnormal gait or abnormal spinal contour.  However, the examination also revealed normal muscle tone with no evidence of muscle atrophy.  In essence, the Veteran's restricted activities appear to be mainly due to painful motion, which is contemplated in the current 40 percent rating.  Indeed, the current 40 percent rating is for favorable ankylosis of the entire thoracolumbar spine or for forward flexion of less than 30 degrees.  As the Veteran does not have favorable ankylosis of the entire thoracolumbar spine and has flexion of 30 degrees with no decrease of motion on repetition, the current 40 percent rating clearly contemplates and encompasses the Veteran's degree of functional loss.

Notably, the Veteran has indicated that he experienced flare-ups that impacted the function of his back.  The February 2014 VA examiner indicated that with flare-ups reported and limited and painful motion at examination, it was as least as likely as not that pain, weakness, fatigability or incoordination could significantly limit functional ability with flare-ups or when the joint/spine was used repeatedly over a period of time.  The examiner also noted that it was at least as likely as not that the Veteran's service-connected condition caused limited and painful motion at examination and spasm and guarding were related to the strain.

However, the examiner indicated that he would have to resort to mere speculation to determine the additional range of motion loss based on flare-ups not observed and no additional loss of range of motion with repetitive use testing at examination.  Additionally it was noted again that the Veteran did not have additional functional limitation in his range of motion after repetitive use testing.  

Moreover, from the record, there is no evidence or allegation that the Veteran's previously reported flare-ups actually resulted in an ankylosed spine and, as addressed below, there is no indication of physician prescribed bed rest.  Therefore, even if the additional limitation of motion during such flare-ups were extreme, the Board finds that the overall impairment resulting from his back disability would still more closely approximate no more than a 40 percent rating under the rating criteria.

Overall, the Board finds that the medical evidence is consistent with no more than a 40 percent rating under the General Rating Formula for the period since February 10, 2014.  Since the medical evidence does not support the assignment of the next higher, 50 percent, rating under the General Rating Formula, it logically follows that no higher rating under the General Rating Formula is assignable.  In reaching this conclusion, the Board has considered the Veteran's complaints on examination, but does not find them more probative than the objective medical findings.

Regarding an evaluation in excess of 40 percent based on incapacitating episodes, the February 2014 VA examiner specifically noted that there was no evidence of intervertebral disc syndrome and the record contains no evidence showing that the Veteran had been prescribed bedrest as required by the regulation.  As noted above, for the purposes of evaluating intervertebral disc disease based on incapacitating episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc disease that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

In short, the medical evidence simply does not indicate the Veteran's spine is ankylosed (frozen) or that his low back disability causes incapacitating episodes amounting to at least six weeks per year.  Indeed, while the Veteran has reported significant back pain that was constant, there is no evidence or suggestion that a physician prescribed bed rest at any time.  Thus, the Veteran has not incurred incapacitating episodes of at least six weeks in the previous year sufficient to warrant a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Finally, the Board also acknowledges that Note (1) to the General Rating Formula for Diseases and Injuries of the Spine provide for separate rating(s) for associated neurologic impairment.  Although the February 2014 VA examination included positive right straight leg raise test, the Veteran was found to not have radiculopathy associated with his lumbar spine disorder and he had no other neurologic abnormalities or findings related to a thoracolumbar spine disability.  As such, separate ratings for neurological findings are not warranted.

For all the foregoing reasons, the Board finds that the claim for a rating in excess of 40 percent since February 10, 2014 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Extraschedular Evaluation

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected low back strain disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected low back strain disability.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for the period prior to February 10, 2014 for a low back strain is denied.

Entitlement to a rating in excess of 40 percent for the period since February 10, 2014 for a low back strain is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


